ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule l:20-11(a) seeking the immediate temporary suspension from practice of CHARLES D. CONWAY of TOMS RIVER, who was admitted to the bar of this State in 1976, and good cause appearing;
It is ORDERED that CHARLES D. CONWAY is temporarily suspended from the practice of law, effective May 5, 2001, and until the further Order of the Court; and it is further
ORDERED that respondent shall cooperate fully with the Office of Attorney Ethics in its pending investigation and shall provide within thirty days of the filing date of this Order all information and documents in respondent’s possession, custody or control that the Office of Attorney Ethics has sought to date; and it is further
ORDERED that CHARLES D. CONWAY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CHARLES D. CONWAY pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of the Court; and it is further
ORDERED that CHARLES D. CONWAY comply with Rule 1:20-20 dealing with suspended attorneys.